Order, entered on January 9, 1969, granting defendants’ cross motion to dismiss the complaint herein for legal insufficiency unanimously affirmed, without costs, or disbursements and with leave to plaintiff to apply at Special Term, within 20 days after publication hereof, for vacatur of the dismissal and permission to serve an amended complaint if he be so advised. (Kilgour v. Tenney Corp., 31 A D 2d 517.) The present complaint is legally insufficient, but enough has been shown to indicate that some form of relief may be sought if based upon a proper pleading. Concur — Eager, J. P., Capozzoli, Tilzer, Markewieh and Nunez, JJ.